Title: From John Adams to James Leander Cathcart, 25 March 1822
From: Adams, John
To: Cathcart, James Leander



Sir
Quincy March 25th 1822

I have received your letter, and the documents with it. Unable from the failure of my sight to read them, I have had them read to me. All I can say is, that your appointment as Consul was made upon mature deliberation, and careful examination of your conduct and correspondence, and your other writings; and nothing has ever come to my knowledge, exciteing any repentance or regret for that appointment; I therefore cheerfully concur with Mr Jefferson and Mr Madison, in their testimony’s to your capacity, integrity, Fidelity, Activity, diligence, and discretion in the discharge of the duties of your office, as far as your conduct came to my knowledge, which were equally satisfactory to the Secretary of State at that time. I cannot from memory enter into any of their details—
heartily wishing you success in all your equitable and honorable claims upon the public / I have the honor to be your most obedient / humble Servant 
J Adams